Citation Nr: 0838020	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-35 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include as due to the residuals of cold injuries 
(bilateral foot disorder). 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1955 until June 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota. 

A review of the record discloses the veteran raised a claim 
for an increased rating for his service connected bilateral 
sensorineural hearing loss disability.  This claim has not 
been adjudicated and is REFERRED to the RO for appropriate 
action.


FINDING OF FACT

A bilateral foot disorder was not incurred in or aggravated 
by active service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for a 
bilateral foot disorder have not been met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and to assist imposed by 38 U.S.C.A. §§ 5103, 
5103(A) and 38 C.F.R. §§  3.159.  As provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159 (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, notification is satisfied by way of letters dated 
November and December 2006 to the veteran.  The letters 
advised the veteran that evidence showing that depression 
existed from service until the present time was needed to 
substantiate the claim.  Examples of evidence requested 
included: dates and places of medical treatment, lay 
statements and statements from medical service personnel.  
The letter further advised the veteran of the evidence in the 
claim file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  The elements for a claim of service 
connection were also provided to the veteran and are detailed 
below.  

Apparently, nearly all of the veteran's official service 
records were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis.  The Board has 
a duty to advise the veteran that, even though some of his 
service records could not be found, alternate methods of 
supporting the claim would be considered.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Under O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991), when the service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  VA 
has taken measures to comply with this obligation.  Indeed, 
the RO letters to the veteran in November and December 2006 
stated other forms of evidence including: letters, 
photographs, employment physicals, buddy certificates, etc., 
can be submitted in support of the claim.    

Moreover, under the VA Adjudication Procedure Manual, Manual 
M21-1 (hereinafter Manual), the VA has a duty to assist the 
veteran in obtaining sufficient evidence from alternate or 
collateral sources.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Manual includes special provisions for "Fire-
Related Cases" at paragraph 4.06. (Similar provisions were 
formerly codified at paragraph 6.04e of the Manual. See M21-
1, Part I, Change 5 (Nov. 8, 1991).  Here the veteran's 
service records were destroyed in the fire stated above.  The 
Manual instructs VA adjudication personnel in cases in which 
records needed to resolve the claim cannot be secured from 
the service department, the VA has a duty to assist the 
claimant in obtaining sufficient evidence from alternate or 
collateral sources.  Manual at 4.07a.  The Manual proceeds to 
suggest various forms of evidence that may be considered in 
lieu of missing service medical records; the list includes 
items such as "[s]tatements from service medical personnel" 
and " '[b]uddy' certificates or affidavits." Id. at  
4.07a(2)(b), (c).  Here, the Board's duty to advise the 
veteran of alternate methods of supporting the claim, due to 
the fire, was satisfied by the November and December 2006 
letters requesting supporting documentation.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the VA outpatient treatment records (OTRs) and 
the private medical records (PMRs).  The veteran submitted 
lay statements and PMRs in support of his claim.  As will be 
discussed below, the claim is being denied on the basis that 
no competent medical evidence has been submitted which links 
the asserted disorder to the veteran's active service.  In 
this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the veteran has a current bilateral 
foot disorder that is related to his active service.  Given 
these matters of record, there is no competent evidence that 
"the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

The Board nonetheless notes that the veteran was provided 
with several comprehensive VA physical examinations in 
association with VA outpatient appointments.  None of these 
examinations revealed any suggestion of a nexus between the 
veteran's claimed bilateral foot disorder and service. 

The veteran submitted a VCAA response letter in November 2006 
stating that he had no further evidence to submit in support 
of his claim.  Therefore, neither the appellant nor his or 
her representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Turning to the merits of the claim, the veteran seeks service 
connection for a bilateral foot disorder.  Specifically, the 
veteran contends that frostbite in-service caused his current 
foot disabilities. 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury occurred in service alone is 
insufficient.  There must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

However, under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

As noted above, the veterans' service treatment records were 
destroyed in the 1973 fire at NPRC.  Significantly, the 
induction and separation examinations are not of record.  
Although there is no evidence of a diagnosis of cold injury 
residuals of bilateral feet during service, the Board notes 
that the veteran has described foot disabilities during 
service.  

Turning to the relevant evidence of record, subsequent to the 
veteran's release from active duty, the veteran was seen 
regularly at VA outpatient clinics for various medical issues 
since August 2003.  During the course of these visits, the 
veteran underwent physical examinations in August 2003, 
August 2004, and November 2006.  The veteran did not complain 
of any foot ailments at these appointments, nor do such 
records identify the existence of any bilateral foot 
disorders.

In an August 2003 PMR the veteran complained of left heel 
pain and tingling to the left great toe since his heart 
attack.  The veteran reported that the heel pain improved 
with new shoes and arch supports.  The physician assessed 
plantar fasciitis and neuritis of the left foot with 
uncertain etiology.  

In an April 2004 PMR the veteran reported that he fell off of 
farming equipment and complained of right leg pain.  He 
presented with an abrasion and contusion to his right tibia / 
fibula area.  The examination revealed right leg swelling, 
redness, and warmth over the pretibial area with eccymosis 
into the ankle and foot.  The physician assessed right 
pretibial contusion with inflammation and/or cellulitis.  

In an April 2006 PMR, the veteran complained that a steer 
stepped on his left foot  and kicked him in the right foot.  
Dr. R. M. assessed bilateral foot contusions with no evidence 
of fracture on the x-ray.  

The May 2006 PMRs noted the follow up visit for foot 
injuries.  Dr. D. S. reviewed x-rays and noted no fracture or 
dislocation, right foot pain with tenderness to palpation, 
high arch with pain and burning when walking.  The 
physician's impression was moderate to marked degenerative 
changes in the tarsal-metatarsal joint which appeared to be a 
chronic problem but no evidence of a fracture, dislocation or 
tendon tear.  Dr. D. S. assessed right foot pain after injury 
and requested a podiatry consultation.  

In the May 2006 podiatry referral, Dr. M. J. examined the 
veteran and reviewed both the initial and follow up x-rays.  
The physician noted that the left foot appeared to be a 
bipartite medial sesmoid but not on the right foot and some 
diffuse midfoot osteoarthritic changes but no acute fracture.  
The podiatrist's impression was a suspected stress fracture 
to the right foot possibly involving sesamoids. 

Upon a May 2006 MRI of the right foot, the physician noted 
moderate to marked degenerative changes in the tarsal-
metatarsal joint which appeared to be a chronic problem.  
There was no evidence of a fracture, dislocation or tendon 
tear.  Specifically, there was no disruption of the Lisfranc 
ligament and no effusion or soft tissue mass.  The veteran 
related that his foot was markedly better with the modified 
surgical shoe.  

In the June 2006 PMR the radiographs reviewed showed a 
degenerative joint disease at the fifth and fourth met-
cuneiform joints on the left and the midtarsal joints on the 
right.  Dr. J. P. assessed osteoarthritis.  A June 2006 OTR 
noted a follow up to Dr. J. P.'s examination and administered 
a cortisone injection. 

In an April 2007 application for disability parking 
certificate Dr. D. F. noted that the veteran had 
cardiomyopathy which prevented the veteran from walking 
greater distances than 200 feet.  

In a May 2007 letter Dr. J. P. indicated that he had treated 
the veteran for painful toes and cold feet.  The veteran 
reported that he had frostbite during active duty.  Dr. J. P. 
stated that the veteran's claim for residual effects from a 
frostbite injury was "plausible."  However, the physician 
did not provide a rationale for this opinion.  There is no 
indication that the Dr. J. P. reviewed the veteran's medical 
records, and he does not refer to any medical evidence in 
rendering his opinion.  Indeed, Dr. J. P. only refers to pain 
in the toes and cold feet rather then identifying an actual 
diagnosed foot disorder.  Moreover, the Board notes that the 
use of the word "plausible" is akin in meaning to the 
phrase "could possibly," which makes this is a speculative 
opinion and is not sufficient medical evidence to establish 
entitlement to service connection.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  In short, the speculative nature of 
Dr. J. P.'s opinion is of insufficient probative value to 
place the evidence in equipoise in regard to causation.  It 
also appears that J. P.'s statement was based upon the 
veteran's subjective medical history.  In this regard, the 
United States Court of Appeals for Veterans Claims has held 
that the transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional. 
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  For all these reasons, 
the Board finds Dr. J. P.'s opinion to lack probative value.

The veteran offered lay statements in support of his claim.  
In November 2006 the veteran stated that he hurt his feet in 
basic training.  In addition, in the March 2003 Notice of 
Disagreement, the veteran complained of feet disability 
related to active service. 

Having considered the evidence as set forth above, coupled 
with the service records destroyed due to the fire, even 
assuming the veteran's statement that the foot injuries had 
their origin in active service, there is no competent medical 
evidence of a nexus.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (Holding that the Board has the fundamental authority 
to decide a claim in the alternative.).

While there are medical records in the claims file reflecting 
foot complaints and ailments, there is no competent medical 
evidence of record that relates the veteran's current foot 
complaints or ailments to his active service.  In fact, the 
August 2003 PMR physician noted that the foot etiology was 
unknown.  In addition, the April 2004 PMR the veteran 
reported that he fell off of farming equipment resulting in 
ankle and foot injuries.  An April 2006 PMR revealed the foot 
injuries were caused by a steer accident.  Further, the May 
2006 PMRs revealed stress fractures as the cause of feet 
pain.  Also, in an April 2007 application for disability 
parking certificate Dr. D. F. noted that the veteran's heart 
condition, cardiomyopathy, prevented the veteran from walking 
greater distances than 200 feet.  No medical evidence of 
record provided a nexus of the current disability to active 
service.  

Thus, the only evidence that relates the foot pain to service 
is the veteran's own statements.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on  matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. at 379;  Espiritu  v. Derwinski, 2 Vet. App. at 495.  

Furthermore, the medical evidence of record reflects a gap of 
nearly 50 years between the veteran's separation from service 
and the time he sought relief, which constitutes negative 
evidence that tends to disprove the veteran's claim that he 
had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  Indeed, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for cold residuals of bilateral feet.  Although 
the veteran is  entitled to the benefit of the doubt where 
the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral foot disorder, to include 
as due to the residuals of cold injuries, is denied



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


